                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 J&J SPORTS PRODUCTIONS, INC.,
                                                         Civil No.: 18-cv-8829 (KSH) (CLW)
                     Plaintiff,



        v.

 OLD BAILEY CORP., d/b/a PHEBE
 NIGHTCLUB & RESTAURANT; SAMY S.                               ORDER & JUDGMENT
 SHAKER a/k/a SAMY SOLIMAN SHAKER,

                      Defendants.



       This matter having been opened to the Court by plaintiff J&J Sports Productions, Inc.

(“plaintiff”), seeking the entry of final judgment by default against defendants Old Bailey Corp.

d/b/a Phebe Nightclub & Restaurant and Samy S. Shaker a/k/a Samy Soliman Shaker

(“defendants”) pursuant to Fed. R. Civ. P. 55(b); and the complaint in this matter having been

filed on May 4, 2018; and service of the summons and complaint having been effectuated with

respect to each of the defendants; and default having been entered by the Clerk of the Court on

January 24, 2019, against defendants for their failure to plead or otherwise defend in this action;

and the Court having reviewed the papers; and for the reasons set forth in the opinion filed

herewith,

       IT IS on this 9th day of September, 2019,

       ORDERED that plaintiff’s motion for final judgment by default (D.E. 13) is

GRANTED; and it is further

       ORDERED, ADJUDGED, AND DECREED that plaintiff have judgment against

defendants in the total amount of $6,600, comprised of the following:


                                                 1
               a) $2,200 under 47 U.S.C. § 605(e)(3)(C)(i)(II); and

               b) $4,400 under 47 U.S.C. § 605(e)(3)(C)(ii); and it is further

       ORDERED that plaintiff shall file its motion for costs and attorneys’ fees pursuant to 47

U.S.C. § 605(e)(3)(B)(iii) within 30 days after the date of entry of this order and judgment.



                                                             /s/ Katharine S. Hayden
                                                             Katharine S. Hayden, U.S.D.J.




                                                 2
